United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 20, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-41275
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

EDUARDO RIVERO,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 5:05-CR-118-ALL
                      --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Eduardo Rivero was convicted of one charge of possession of

more than 50 grams of methamphetamine with intent to distribute

and sentenced to serve 292 months in prison and a five-year term

of supervised release.   Rivero argues that his sentence is

unreasonable and that 21 U.S.C. § 841 is unconstitutional under

Apprendi v. New Jersey, 530 U.S. 466 (2000).

     Rivero contends that his sentence is unreasonable because

the district court relied too heavily upon the Sentencing


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-41275
                                 -2-

Guidelines and failed to give due consideration to the sentencing

factors listed in 18 U.S.C. § 3553(a).     We presume that the

sentence is reasonable because it falls within the applicable

guidelines sentencing range.     See United States v. Alonzo, 435

F.3d 551, 553 (5th Cir. 2006).    Rivero has not shown error in

connection with the district court’s decision to sentence him

within that range.   See United States v. Mares, 402 F.3d 511, 519

(5th Cir.), cert. denied, 126 S. Ct. 43 (2005).     Further, the

record shows that the district court gave sufficient weight to

the § 3553(a) factors at sentencing.     See id.   Accordingly,

Rivero’s argument that his sentence is unreasonable is

unavailing.   Rivero’s contention that § 841 is unconstitutional

is, as he concedes, foreclosed.     See United States v. Slaughter,

238 F.3d 580, 582 (5th Cir. 2000).

     Rivero has shown no error in the district court’s judgment.

The judgment is AFFIRMED.